                 Case 2:19-cr-00133-JCC Document 33 Filed 06/02/20 Page 1 of 3



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                              CASE NO. CR19-0133-JCC
10                             Plaintiff,                   ORDER
11          v.

12   DAVIS BATEMAN,

13                             Defendant.
14

15          This matter comes before the Court on Defendant Davis Bateman’s unopposed motion to
16   proceed with his guilty plea by video or telephonic hearing (Dkt. No. 30). Having considered the
17   parties’ briefing and the relevant record, the Court hereby GRANTS the motion for the reasons
18   explained herein.
19   I.     BACKGROUND
20          On May 17, 2019, Bateman was charged with being a felon in possession of ammunition.
21   (Dkt. No. 1.) The parties have reached a plea agreement under which the Government agrees to
22   recommend no more than 48 months of custody. (Dkt. No. 30 at 2.) Bateman has reviewed the
23   agreement with his counsel and requests to enter his guilty plea by video or telephonic
24   conference. (Id. at 2; Dkt. No. 30-1 at 1–2.) The Government neither opposes nor endorses
25   Bateman’s request. (See Dkt. No. 32 at 1–4.)
26          //


     ORDER
     CR19-0133-JCC
     PAGE - 1
                  Case 2:19-cr-00133-JCC Document 33 Filed 06/02/20 Page 2 of 3




 1   II.     DISCUSSION

 2           On March 30, 2020, Chief Judge Ricardo S. Martinez issued General Order 04-20, which

 3   states in relevant part,

 4           The use of video conferencing or telephone conferencing for felony pleas under
             Fed. R. Crim. P. 11 and felony sentencings under Fed. R. Crim. P. 32 is hereby
 5           authorized provided that the district judge in a particular case finds for specific
             reasons that the plea or sentencing in that case cannot be further delayed without
 6           serious harm to the interests of justice. In cases that can be further delayed without
 7           such harm, the district judge should instead continue the sentencing or trial date.
     W.D. Wash., General Order 04-20, at 2–3 (Mar. 30, 2020).
 8
             Delaying Bateman’s guilty plea hearing, and consequently his sentencing, would cause
 9
     serious harm to the interests of justice in this case. Under General Order 08-20, in-person
10
     criminal hearings in the Seattle Courthouse of the Western District of Washington will not
11
     resume until at least August 3, 2020. W.D. Wash., General Order 08-20, at 2 (May 13, 2020).
12
     Thus, absent the Court’s intervention, Bateman cannot participate in a guilty plea hearing until at
13
     least August 3, 2020, despite having already reached a plea agreement with the Government.
14
     (Dkt. No. 30 at 2.) Unnecessarily delaying Bateman’s guilty plea hearing until August 3 would
15
     prejudice Bateman, who may ask for a time-served sentence and has an interest in the speedy
16
     resolution of this matter. (See Dkt. No. 30 at 2–3.) The Court therefore FINDS that Bateman’s
17
     guilty plea hearing “cannot be further delayed without serious harm to the interests of justice.”
18
     III.    CONCLUSION
19
             For the foregoing reasons, the Court GRANTS Bateman’s motion to proceed with his
20
     guilty plea hearing by video or telephonic hearing (Dkt. No. 30). The Court ORDERS that
21
     Defendant’s guilty plea hearing before a Magistrate Judge be set as soon practicable and be
22
     conducted by video conference. 1
23
             //
24

25
     1
      The Government requests that the plea hearing occur by video conference. (Dkt. No. 32 at 5.)
26   The Court GRANTS that request.

     ORDER
     CR19-0133-JCC
     PAGE - 2
              Case 2:19-cr-00133-JCC Document 33 Filed 06/02/20 Page 3 of 3




 1         DATED this 2nd day of June 2020.




                                               A
 2

 3

 4
                                               John C. Coughenour
 5                                             UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR19-0133-JCC
     PAGE - 3
